Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 05/09/2022, and in light of Applicant’s amendment to claims 1 and 23 have been fully considered and are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

claims 1, 2, 4, 5, 10, 13, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Guidash; Robert M. (US 6,657,665 B1, hereinafter “Guidash”), in view of Kato et al. (EP 2563011 A2 hereinafter “Kato”).
Regarding 1, Guidash teaches a light detecting device (Fig. 6), comprising: 
a first unit (as illustrated by annotated Fig. 6: Columns 3-4 forming a first unit) including eight photodiodes (as illustrated by annotated Fig. 6: 8 photodiodes 52 Pd1a-d to PD2a-d), eight transfer transistors (as illustrated by annotated Fig. 6: TG1 a-d to TG2 a-d), a first floating diffusion region (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: FD a-b), and a second floating diffusion region in a plan view (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: FD c-d); 
a second unit (as illustrated by annotated Fig. 6: Columns 1-2 forming a second unit) including eight photodiodes (as illustrated by annotated Fig. 6: 8 photodiodes 52 Pd1a-d to PD2a-d), eight transfer transistors (as illustrated by annotated Fig. 6: TG1 a-d to TG2 a-d), a third floating diffusion region (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: FD a-b), and a fourth floating diffusion region (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: FD c-d), wherein the second unit is adjacent to the first unit in the plan view (as illustrated by annotated Fig. 6, Columns 1-4 on array ASP); 
a third unit (as illustrated by annotated Fig. 6) including a first reset transistor (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: reset transistor 14  of Columns 3-4), a first amplification transistor (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: source follower input signal transistor 21 (SIG)  of Columns 3-4), a first select transistor (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: row select transistor 30 (RSEL) of Columns 3-4), as illustrated by annotated Fig. 6 above), 


    PNG
    media_image1.png
    637
    1001
    media_image1.png
    Greyscale
 
and a fourth unit (as illustrated by annotated Fig. 6) including a second reset transistor (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: reset transistor 14 (RG) of Columns 1-2), a second amplification transistor (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: source follower input signal transistor 21 (SIG) of Columns 1-2), a second select transistor (as illustrated by annotated Fig. 6, Col. 5, lines 15-42: row select transistor 30 (RSEL) of Columns 1-2), as illustrated by annotated Fig. 6).
Guidash does not teach a first transistor is between the first amplification transistor and the first reset transistor in the plan view, and the first transistor and the first reset transistor have a common source drain region. The fourth unit include a second transistor.
However, Kato discloses a first transistor (Fig. 10, [0185]-[0188]: second reset gate 14k) is between the first amplification transistor (Fig. 10, [0185]-[0188]: amplification transistor 13) and the first reset transistor in the plan view (Fig. 10, [0185]-[0188]: first reset gate 14j), and the first transistor and the first reset transistor have a common source drain region (as illustrated by Fig. 10, [0184]: fifth source/drain 62b is shared as the source or the drain of the two reset transistors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kato’s shared readout circuit layout into each of Guidash’s shared pixel group such that a first transistor is between the first amplification transistor and the first reset transistor in the plan view, and the first transistor and the first reset transistor have a common source drain region; and the fourth unit includes a second transistor. The suggestion/motivation to do so would have been to improve symmetry of the layout configuration of transistor region (Kato: [0229]).

Regarding claim 2, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition Guidash discloses wherein the first unit is within a first rectangular area, and the second unit is within a second rectangular area in the plan view (as illustrated by annotated Fig. 6 above).
3. (Canceled)

Regarding claim 4, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses wherein the first transistor (Fig. 10, [0226]-[0229]: second reset gate 14k) is between the first reset transistor (Fig. 10, [0226]-[0229]: first reset gate 14j) and the first select transistor in the plan view (Fig. 10, [0219]: selection transistor 15).
  
Regarding claim 5, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses wherein the first transistor is a dummy transistor (Fig. 10, [0229]: one of the two reset transistors provided in the second transistor group 62 may be made not to function as a transistor (claimed “dummy”)).

6-9. (Canceled)

Regarding claim 10, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses wherein the light detecting device is a backside-illumination type light detecting device (Fig. 10, [0029]&[0190]: 4-transistor-type back-illuminated CMOS image sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light detecting device is a backside-illumination type light detecting device as taught by Kato into the Guidash and Kato combination. The suggestion/ motivation for doing so would be to optimize feature in the layout of the pixel portion when the pixels are miniaturized.

11. (Canceled)

12. (Canceled)

Regarding claim 13, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition Kato discloses further comprising a well contact in the plan view (Fig. 10, [0169]: well contact 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well contact in the plan view as taught by Kato into the Guidash and Kato combination. The suggestion/motivation to do so would have been to provide electrical contact connection to the shared pixel unit.

14-22. (Canceled)

Regarding claim 23,  claim 23 has been analyzed and rejected with regard to claim 1 and in accordance with Guidash's further teaching on: an electronic apparatus, comprising: a light detecting device ([0023]: a solid state photo-sensors and imagers referred to as Active Pixel Sensors (APS).) and in addition Kato also discloses an electronic apparatus including the solid-state imaging device (Fig. 26, [0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount Guidash’s shared-pixel structure on an electronic apparatus as taught by Kato. The suggestion/ motivation for doing so would be to allow a function of capturing images with the solid-state imaging device and be used (Kato: [0340]).

  Regarding claim 24, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition combination discloses wherein the first amplification transistor, the first reset transistor, the first select transistor, and the first transistor are in a specific direction (as illustrated by Fig. 6 of Guidash, shared readout circuit of the eight shared group, including all read out transistors, is a specific direction; in addition Kato discloses the shared read out circuit including the first transistor).

Regarding claim 25, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition combination discloses wherein the eight photodiodes of the first unit further shares the first select transistor and the first transistor (as illustrated by Fig. 6 of Guidash, [0023]: the shared readout circuit 102 that generally includes a shared the row select transistor 30 (RSEL); in addition Kato, Fig. 10, [0185]-[0188]: discloses the shared read out circuit including the second reset gate 14k “first transistor”).

Regarding claim 26, the Guidash and Kato combination teaches the light detecting device of claim 1, in addition Guidash discloses wherein the first floating diffusion region and the second floating diffusion region are coupled to the first amplification transistor (as illustrated by annotated Fig. 6: The four spatially isolated floating diffusions 46 (FDa, FDb, FDc and FDd) are wired together and electrically connected to the source follower input transistor 21 (SIG)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697